Case 15-21233        Doc 929      Filed 02/12/20      Entered 02/12/20 14:44:46          Page 1 of 9



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 NEW HAVEN DIVISION

_________________________________
In re:                           :                     CHAPTER 11
       CURTIS J. JACKSON, III,   :                     CASE NO.: 15-21233 (AMN)
            Debtor               :
________________________________ :
                                 :
       CURTIS J. JACKSON, III,   :
            Movant               :
v.                               :
                                 :
       DOROTHY DEJESUS,          :
       CANDACE SCOTT,            :
            Respondents          :
________________________________ :                     Re: ECF Nos. 888, 902

             AMENDED1 MEMORANDUM OF DECISION AND ORDER
        ASSESSING SANCTION FOR VIOLATION OF DISCHARGE INJUNCTION

        Having concluded the discharge injunction set forth in 11 U.S.C. § 524(a) was

violated and that the movant incurred attorneys’ fees as a result, the court now requires

payment of a portion of the movant’s attorneys’ fees as a sanction.

        On July 27, 2018, this Court entered an Order determining Dorothy DeJesus and

Candace Scott (collectively, the “Respondents”) violated the discharge injunction and the

terms of Curtis J. Jackson, III’s (“Debtor”) confirmed Chapter 11 plan2 by prosecuting

appeals of a judgment in the Appeals Court of Massachusetts3 (“Discharge Violation

Order”). ECF No. 902. The court assumes parties’ familiarity with the procedural history


1
        This Amended Memorandum of Decision corrects the court’s own typographical errors.
2
        The Third Amended Plan of Reorganization was confirmed on July 7, 2016. ECF No. 552.
Thereafter, on February 2, 2017, the Debtor received a discharge of debts. ECF No. 764. The court notes
that pursuant to the Debtor’s plan, the Respondents have been paid in full as to the non-dischargeable
portion of their claim. ECF No. 888, ¶ 20.
3
        Specifically, as described in the Discharge Violation Order, the appeals were captioned: Dorothy
DeJesus v. Curtis James Jackson III, et al, case number 2017-P-0702, and Candace Scott v. Curtis James
Jackson III, et al, case number 2017-P-0701 (“State Court Appeals”). Despite the Debtor’s requests, the
State Court Appeals were not withdrawn prior to entry of the Discharge Violation Order.
                                                                                                      1
Case 15-21233          Doc 929       Filed 02/12/20        Entered 02/12/20 14:44:46              Page 2 of 9



more fully set forth in the Discharge Violation Order and the Debtor’s Motion.4 The

Discharge Violation Order directed the Debtor to file an itemized statement of attorneys’

fees and costs incurred in connection with the prosecution of the Motion for Sanctions for

purposes of determining the Debtor’s damages. The court notes the request for punitive

damages was withdrawn during a hearing held on July 18, 2018, leaving only the issue

of actual or compensatory damages to be assessed.5 In support of his request for

attorneys’ fee damages, the Debtor submitted two declarations, including:

        (1) A declaration by John L. Cesaroni, Esq. of Zeisler & Zeisler, P.C.
        declaring Zeisler & Zeisler spent 26.40 hours totaling $8,705.00 (“Cesaroni
        Declaration”);6

        (2) A declaration by Mark Albano, Esq. of the Albano Law Firm, LLC, as
        counsel primarily involved with the defense of the appeals, indicating he
        spent 5.7 hours at $350.00 per hour totaling $1,995.00 (“Albano
        Declaration”).
        ECF Nos. 904, 905, respectively.

The attorneys’ fees requested totaled $10,700.00.                      After review of the Albano and

Cesaroni Declaration and for the reasons that follow, I conclude sanctions of $6,725.88

in attorneys’ fees shall be awarded to the Debtor for the violation of the discharge

injunction.

        A debtor may bring a claim for a violation of the discharge injunction in the form of

an action for a sanction of civil contempt.7 Torres v. Chase Bank USA, N.A. (In re Torres),


4
          On May 11, 2018, the Debtor filed the underlying motion seeking an order enforcing the Chapter
11 Plan, the Confirmation Order, the Discharge Order and seeking sanctions against the Respondents
pursuant to 11 U.S.C. §§ 105, 523, 524, 1141, and 1142 (the “Motion for Sanctions”). ECF No. 888.
5
          During the July 18, 2018 hearing, Debtor’s counsel withdrew the request for punitive damages.
ECF No. 901 at 00:22:59 – 00:23:24.
6
          Specifically, Attorney Cesaroni spent 2 hours at $300.00 per hour and 23.4 hours at $325.00 per
hour totaling $8,205.00 and Attorney Berman, also of Zeisler and Zeisler, spent 1 hour at $500.00 per hour.
7
          “A confirmed plan binds both ‘the debtor ... and any creditor,’ 11 U.S.C. § 1141(a), which includes
entities that have ‘claim[s] against the debtor that arose at the time of or before the order for relief,’ 11
U.S.C. § 101(10). Similarly, § 524(a)(2) provides that a discharge ‘operates as an injunction against ... an
act[ ] to collect, recover or offset any such debt as a personal liability of the debtor, whether or not discharge
of such debt is waived.’ 11 U.S.C. § 524(a)(2)”. In re Kalikow, 602 F.3d 82, 94 (2d Cir. 2010).
                                                                                                                2
Case 15-21233      Doc 929    Filed 02/12/20    Entered 02/12/20 14:44:46      Page 3 of 9



367 B.R. 478, 490 (Bankr. S.D.N.Y. 2007); see also, In re Kalikow, 602 F.3d 82, 97 (2d

Cir. 2010)(“the equitable power conferred on a bankruptcy court by 11 U.S.C. § 105 is the

power to exercise equity in carrying out the provisions of the Bankruptcy Code,” including

the provisions of § 524(a)). In 2019, the United States Supreme Court articulated the

appropriate standard for holding a creditor in contempt for violations of the discharge

injunction. See, Taggart v. Lorenzen, 139 S. Ct. 1799 (2019). The Supreme Court held

that

       [A] court may hold a creditor in civil contempt for violating a discharge order if
       there is no fair ground of doubt as to whether the order barred the creditor's
       conduct. In other words, civil contempt may be appropriate if there is no
       objectively reasonable basis for concluding that the creditor's conduct might be
       lawful.
       Taggart, 139 S. Ct. at 1799.

“After Taggart, if the court finds a “fair ground of doubt” about whether the [d]ischarge

barred the [conduct], it cannot hold the creditor in contempt, and therefore cannot award

damages or attorneys’ fees to compensate the [d]ebtor -- even for conduct that offends

the discharge.” In re DiStefano, 18-05001 (Bankr. W.D. Mich. Oct. 30, 2019). While

Taggart concluded a party’s subjective intent was not a factor to consider for a finding of

civil contempt, it could be relevant in determining the appropriate damages. Taggart, 139

S. Ct. at 1802.

       A court has discretion to tailor appropriate sanctions and may consider many

factors, including “(1) the character and magnitude of the harm threatened by the

continued contumacy, (2) the probable effectiveness of the sanction in bringing about

compliance, and (3) the contemnor’s financial resources and the consequent seriousness

of the sanction’s burden.” In re Covelli, 550 B.R. 256, 270 (Bankr. S.D.N.Y. 2016)(internal




                                                                                            3
Case 15-21233         Doc 929      Filed 02/12/20      Entered 02/12/20 14:44:46           Page 4 of 9



citations omitted).8 “Bankruptcy courts may appropriately use their civil contempt power

under § 105(a) to order monetary relief in the form of actual damages, including attorneys’

fees, and punitive damages for violation of the discharge injunction. In re Eppolito, 583

B.R. 822, 828–29 (Bankr. S.D.N.Y. 2018)(citing Bessette v. Avco Fin. Servs., 230 F.3d

439, 445 (1st Cir. 2000) (collecting cases)); see also, Mayer v. DeCarlo, 16-CV-1225

(JFB), 2017 WL 825429, at *4 (E.D.N.Y. Mar. 2, 2017)(“[B]ecause ‘a sanctions award

serves many objectives, including compensation and deterrence,’ it may include

‘attorneys’ fees reasonably incurred because of the sanctionable conduct.’”)(citing In re

Khan, 488 B.R. 515, 535-36 (Bankr. E.D.N.Y. 2013) (quoting 28 U.S.C. § 1927)).

        However, some courts have held that to award attorneys’ fees, the movant must

establish the respondent acted in bad faith or in a vexatious or oppressive manner. See

In re Haemmerle, 529 B.R. 17, 26 (Bankr. E.D.N.Y. 2015)(awarding reasonable attorneys’

fees after concluding creditor’s 137 phone calls were not technical, unintended, or quickly

remedied, but were in fact wanton and oppressive); In re Torres, 367 B.R. 478, 490

(Bankr. S.D.N.Y. 2007)(court explained the continued refusal to correct the information,

with the intent to pressure the debtor into paying the discharged debt, “if proven at trial,

would be sufficiently vexatious and oppressive to support at least a sanction in the amount

of the plaintiffs’ costs and expenses); In re Watkins, 240 B.R. 668, 678 (Bankr. E.D.N.Y.

1999)(court found bad faith sufficient to justify the awarding of attorneys’ fees, where,

after a creditor’s debt was discharged, the creditor contacted the debtors and offered to

make a new loan on the condition that the debtors repay the creditor’s discharged debt).

Ultimately, the burden rests on the court to craft an appropriate sanction balancing the


8
       See also, In re Chief Exec. Officers Clubs, Inc., 359 B.R. 527, 536 (Bankr. S.D.N.Y. 2007)(citing
EEOC v. Local 28, Sheet Metal Workers, 247 F.3d 333, 336 (2d Cir.2001)(In fashioning an appropriate
remedy, courts must consider “the nature of the harm and the probable effect of alternative sanctions.”)).
                                                                                                        4
Case 15-21233         Doc 929      Filed 02/12/20       Entered 02/12/20 14:44:46           Page 5 of 9



importance of punishing willful violations of the discharge injunction, protecting the

purposes of § 524(a)(2), and meanwhile preventing motions for contempt from becoming

a profit-making endeavor by awarding attorneys fees carte blanche. See, In re

Schmelcher, 11-61607, 2015 WL 639076, at *5 (Bankr. N.D.N.Y. Feb. 13, 2015); In re

Frambes, No. 08–22398, 2012 Bankr.LEXIS 791, at *21 (Bankr.E.D.Ky. Feb. 7, 2012)).

        Here, the Debtor’s actual damages are his attorneys’ fees.                       The failure to

compensate the Debtor for the attorneys’ fees incurred, where the Respondents’ conduct

is worthy of a contempt sanction, would not only permit the offending party to violate the

discharge injunction with impunity, but would leave the Debtor worse off for his efforts to

secure compliance with his rights under the Discharge Order.

        Also impacting this court’s consideration of damages is the fact the Respondents,

despite requests from Debtor’s counsel, did nothing to dismiss the State Court Appeals

until the entry of the Discharge Violation Order. Respondent’s counsel9 explained the

State Court Appeals were not withdrawn because it was his belief that the claims on

appeal had been excepted from discharge. However, I find counsel’s belief objectively

unreasonable given the record of the case, and Respondents are not insulated from a

finding of contempt or from the imposition of damages.10 ECF No. 901 at 00:14:01 –



9
         Attorney Michael Malkovich represents the Respondents.
10
         The Respondents’ proofs of claim (POC 3-1 & POC 4-1) did not refer or mention the State Court
Appeals, rather the stated basis for the claims was a “judgment for assault, battery, false imprisonment”
and copies of the judgments issued by the Hampden County Superior Court in Massachusetts were
attached. ECF No. 901 at 00:06:40 – 00:09:30; See also, ECF No. 888, p. 3. Additionally, in both adversary
proceedings (Adv. Pro. Nos. 15-02049 & 15-02050), this Court granted Respondents’ motions for summary
judgment holding that Respondents’ claims “as set forth in the Massachusetts Superior Court’s Findings of
Facts, Rulings of Law, And Order for Judgment filed on February 16, 2010, attached to this Order as Exhibit
A, [are] determined non-dischargeable pursuant to 11 U.S.C. § 523(a)(6).” Adv. Pro. No. 15-02049, ECF
No. 14; Adv. Pro. No. 15-02050, ECF No. 14. There is no reference to the State Court Appeals in this
Court’s non-dischargeability Order. While there is a brief reference to an appeal in the adversary
proceeding complaints – see ¶ 15 of the complaints – neither the prayers for relief nor the summary
judgment motions sought a determination by this Court that the claims on appeal were non-dischargeable.
See, Case No. 15-2049, ECF Nos. 1, 12, 15; Case No. 15-2050, ECF Nos. 1, 12, 14. I do not credit any
                                                                                                         5
Case 15-21233          Doc 929      Filed 02/12/20        Entered 02/12/20 14:44:46            Page 6 of 9



00:15:59.      At no time prior to the determination of non-dischargeability of the

Respondents’ judgment in the adversary proceeding case number 15-02049, or prior to

confirmation of the Debtor’s Chapter 11 plan, or prior to entry of the Debtor’s discharge

did Respondents seek clarification from this Court regarding the dischargeability or non-

dischargeability of the claims on appeal. After confirmation of the Chapter 11 plan and

payment of the Respondents’ proofs of claim in full, Respondents continued their litigation

against the Debtor. Even when Debtor’s counsel made clear they believed the continued

pendency of the appeals constituted a discharge violation, Respondents did not seek a

ruling on the matter.

         Hence, Respondents’ conduct does not reflect an unintended or technical violation

of the Debtor’s discharge, but rather a deliberate attempt to further pursue a discharged

claim without actively assuring themselves that pursuit of the claims was permitted.11

Under these circumstances, I find it appropriate to award at least some amount of

attorneys’ fees.

        Turning to the attorneys’ fees requested in this case, I find the rates charged by

counsel -- $325.00 for Attorney Cesaroni, $350.00 for Attorney Albano, and $500.00 for

Attorney Berman – are reasonable and commensurate with those rates customarily

charged in this District by those who possess similar skills, expertise, and reputation. “[A]

Bankruptcy Court [is] entitled to exercise discretion in determining the reasonable amount


argument that this brief reference to an appeal constituted a request for the court to determine the claim on
appeal as non-dischargeable. ECF No. 901 at 00:06:40 – 00:09:30.
11
         “[C]ourts in the Second Circuit have refrained from issuing sanctions where the violations of the
discharge order were technical, unintended, or quickly remedied.” Grant v. United States DOD (In re Grant),
Docket Nos. 15-20330 (JJT), 16-02019, 2017 Bankr. LEXIS 1904, at *12-13 (Bankr. D. Conn. July 10,
2017)(citing In re Cruz, 254 B.R. 801 (Bankr. S.D.N.Y. 2000) and In re Thompson, 2007 Bankr. LEXIS
2830, 2007 WL 2406886, at *4 (Bankr. N.D.N.Y. Aug. 21, 2007)(awarding no sanctions where action by
creditor was “inadvertent” and “quickly corrected.”)). Here, Respondents refused to withdraw the State
Court Appeals until after entry of the Discharge Violation Order. This record does not reflect a violation that
was quickly remedied.
                                                                                                             6
Case 15-21233        Doc 929   Filed 02/12/20   Entered 02/12/20 14:44:46       Page 7 of 9



of fees to award.”      In re Plumeri, 434 B.R. 315, 333 (S.D.N.Y. 2010)(discussing

reasonableness of attorneys’ fees in the context of an award for a violation of the

automatic stay); See also, In re Nicholas, 496 B.R. 69, 73–74 (Bankr. E.D.N.Y. 2011)(“A

court's principal concern when awarding attorneys’ fees is to insure that the fees awarded

are reasonable.”).

       While I find the hourly rates charged reasonable, I find some of the specific time

spent unreasonable. In the Cesaroni Declaration, the amount of $97.50 incurred on

January 25, 2018 regarding “the Scott and DeJesus distributions” appears to relate to the

distribution paid to Respondents on account of their non-dischargeable claims and not to

the State Court Appeals. ECF No. 904, p. 7. Thus, this amount will not be awarded.

Additionally, there are entries on April 4 and 5, 2018 charging for what appears to be

internal email communications between Attorney Cesaroni and Attorney Berman. ECF,

904, p. 7. I find it excessive to award the time incurred by each of the two attorneys in

the same firm communicating, and I will reduce the request by $150.00 to account for

such time. Accordingly, the attorneys’ fees set forth in the Cesaroni Declaration will be

reduced by $247.50, leaving a total of $8,457.50 requested by Zeisler & Zeisler, P.C.

       In the Albano Declaration, there are three entries that will not be allowed. The first

is one of the two entries on May 14, 2018 for 0.1 hours for review of an email from Attorney

Cesaroni attaching a copy of the Motion for Sanctions as filed. ECF No. 905, p. 8-9. As

these entries are duplicative, only one of them will be allowed. Secondly, the two entries

on May 15, 2018 and on May 16, 2018 for reviewing and emailing a “Law 360 article

regarding the Motion for Sanctions” will not be awarded. Review of articles about motions

counsel filed or a case counsel is involved in is not appropriate as damages for a



                                                                                           7
Case 15-21233         Doc 929       Filed 02/12/20       Entered 02/12/20 14:44:46            Page 8 of 9



discharge violation. Accordingly, the attorneys’ fees set forth in the Albano Declaration

will be reduced by $105.00, leaving a total of $1,890.00 requested by Albano Law, LLC.

        In addition to these minor reductions, I will reduce the attorneys’ fees by thirty-five

(35%) percent to account for what appears to be an excessive amount of time incurred

drafting a routine motion for a discharge violation – 11.7 hours at least on a thirteen-page

motion – and the significant amount of time spent on email communications among

Debtor’s own counsel. See, In re Nicholas, 496 B.R. 69, 76 (Bankr. E.D.N.Y. 2011)(“If a

court determines some of the time claimed by a party should be excluded, it may also use

a percentage ‘deduction as a practical means of trimming fat from a fee

application.’”)(citing Kirsch v. Fleet Street, Ltd., 148 F.3d 149, 173 (2d Cir.1998).12

Additionally, this percentage deduction accounts for the Respondents’ alleged limited

financial resources and their reliance on what has turned out to be erroneous advice of

their counsel and a misunderstanding of the dischargeability of the claims pending in the

State Court Appeals.13 ECF No. 901 at 00:21:20 – 00:21:40. See, In re Covelli, 550 B.R.

256, 270 (Bankr. S.D.N.Y. 2016)(Court may consider the contemnor’s financial resources

and the consequent seriousness of the sanction’s burden.). Applying this thirty-five (35%)

percent reduction, I find the attorneys’ fees requested shall be reduced by $3,621.63.

        As a sanction for the violation of 11 U.S.C. § 524, attorneys’ fees of $6,725.88 are

awarded to the Debtor as damages for a discharge injunction violation consisting of


12
         See also, In re Watkins, 240 B.R. 668, 679 (Bankr. E.D.N.Y. 1999)(reducing fee request of
approximately $23,000 to $15,000 and finding the standards for evaluating reasonable attorneys’ fees as
part of actual damages for a creditor's willful violation of the automatic stay, and reasonableness of fees
sought pursuant to 11 U.S.C. § 330 should apply to the consideration of attorneys’ fees as damages for a
violation of § 524 and a court must exclude hours that are excessive, redundant, or otherwise
unnecessary)(citing In re Sucre, 226 B.R. 340, 351–52 (Bankr.S.D.N.Y.1998)).
13
         Respondent’s counsel noted and requested the court take into consideration that “the cost to [the
Debtor] compared to his wealth is paltry and again any sanctions that are applied against these women
would be just yet another throwing salt into the wound, I suppose. I take responsibility for misunderstanding
the reason why we should have had asked for a reservation.” ECF No. 901 at 00:26:23 – 00:27:11.
                                                                                                           8
Case 15-21233         Doc 929      Filed 02/12/20       Entered 02/12/20 14:44:46           Page 9 of 9



$5,447.96 payable to Zeisler & Zeisler, P.C. and $1,277.92 payable to Albano Law, LLC.14

The Court expresses no opinion, as none was requested, as to any allocation or

apportionment of the $6,725.88 as between the Respondents, their counsel, or another

payor source.15

        This is a final order subject to traditional rights of appeal, with a fourteen (14) day

appeal period. See, Fed.R.Bankr.P. 8001, et seq., Fed.R.Bankr.P. 8002(a)(1); Ritzen

Grp., Inc. v. Jackson Masonry, LLC, ___ U.S. ___, 205 L.Ed.2d 419, 2020 U.S. LEXIS

5262020, WL 201023 (U.S. Jan. 14, 2020).

        ACCORDINGLY, it is hereby

        ORDERED: That, the Debtor is awarded attorneys’ fees totaling $6,725.88 for the

Respondents violation of the discharge injunction pursuant to 11 U.S.C. §§ 524(a) and

105(a); and it is further

        ORDERED: That, Dorothy DeJesus and Candace Scott shall each pay $638.96

(for a total of $1,277.92) to the law firm of Albano Law, LLC on or before July 1, 2020;

and it is further

        ORDERED: That, Dorothy DeJesus and Candace Scott shall pay each pay

$2,723.98 (for a total of $5,447.96) to the law firm of Zeisler & Zeisler, P.C. on or before

July 1, 2020.

                                     Dated on February 12, 2020, at New Haven, Connecticut.




14
         The court apportioned the total fees between Zeisler and Zeisler, P.C. and Albano Law, LLC in the
same proportion as their original fee requests. Zeisler and Zeisler, P.C.’s fees were approximately eighty-
one (81%) percent and Albano Law, LLC’s fees represent approximately nineteen (19%) percent of the
total requested fees of $10,700.00.
15
         The court expresses no opinion whether insurance may be available regarding this monetary
sanction.
                                                                                                         9
